DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10930425. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the Application is anticipated by claim 1 of U.S. Patent No. 10930425.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10930425 in view of Ohkubo et al. [U.S. Patent No. 10559417. U.S. Patent No. U.S. Patent No. 10930425 discloses the limitations of claim 8 except for both end portions of the thin film conductor layer are between the support member and the insulator and covered by the insulator.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have both end portions of thin film conductor layer are between support member and insulator and covered by the insulator as taught by Ohkubo to provide proper insulation for every turn of the coil.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “…thin film conductor layer has a stacking structure…”. The claimed limitation does not have support in the Specification. Claim 5 depends from claim 4.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thin film conductor layer stacking structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohkubo et al. [U.S. Patent No. 10559417].
Regarding claim 1, Ohkubo discloses an inductor comprising: 
a body (e.g., a body 10, Fig. 1 and 7column 3, lines 27-30) including a support member (e.g., 11, column 3, lines 38-40, Fig. 2), 
an insulator (e.g., 18, Fig. 5, column 4, lines 4-7) on the support member 11 and including a first opening, a coil (e.g., 13, column 3, lines 53-55) in the first opening, and 
a thin film conductor layer (e.g., 14a, column 4, lines 43-45, Fig. 10) between the coil 13 and the support member 11 and including a second opening (e.g., opening between 14a and 18, see Fig. 10); and 

wherein end portions of the thin film conductor layer 14a are between the support member 11 and the insulator 18, and 
wherein the insulator 18 includes first and second insulator portions (e.g., plurality of walls of insulator 18 in Fig. 10, column 4, lines 4-5) adjacent to each other across the first opening, and a deviation between a thickness H1 (e.g., distance from top of side wall 18, which partially seats on top of thin conductor layer 14a, to the top surface of thin conductor layer 14a as shown in Figure 10) of the coil (e.g., winding part 14, Figure 10) at the first insulator portion (e.g., insulator 18, which seats on top of thin conductor layer 14a) and a thickness H2 (e.g., distance from the side of another wall 18 disposed to the right of the first one mentioned above, which is not shown from the drawing in Figure 10, to the top surface of support 11) of the coil at the second insulator portion (e.g., another wall 18, not shown, to the right of drawing of Figure 10), is equal to or less than 15% of
an average thickness of the coil 13, which is about 39µm, refer to column 5, lines 3-16, Fig. 10) .
Regarding claim 2, Ohkubo discloses the thin film conductor layer 14a is a single layer (column 7, lines 16-25).
Regarding claim 3, Ohkubo discloses the thin film conductor layer 14a contains copper (column 1, lines 37-40).
Regarding claim 6, Ohkubo discloses an insulating layer (e.g., 40, column 5, line 67, Fig. 6) is on an upper surface of the coil pattern 14. 

Regarding claim 8, Ohkubo discloses an inductor comprising:
a body (e.g., 10, which includes 21, column 3, lines 38-40, Fig. 1-7) and including a support member (e.g., 11), 
an insulator (e.g., 18, column 4, lines 4-7, Fig. 5) on the support member 11 and including a first opening, a coil (e.g., 13, column 3, lines 50-53) in the first opening, and 
a thin film conductor layer (e.g., 14a, column 4, lines 43-45, Fig. 10) between the coil 13 and the support member11  and including a second opening (e.g., opening between 14a and 18, see Fig. 10); and
external electrodes (e.g., 30A, 30B, see Fig. 1) on respective external surfaces of the body 10, 
wherein both end portions of the thin film conductor layer 14a are between the support member 11 and the insulator  18 and covered by the insulator (e.g., 14a is located within at least two insulators 18, see Fig. 5 and 6).
Regarding claim 9, Ohkubo discloses a portion of an upper surface of the thin film conductor layer 14a that is not covered by the insulator 18 is covered by the coil 13 (e.g., plating part 14b of coil 13, Fig. 5 and 6).
Regarding claim 11, Ohkubo discloses the respective lengths (e.g., lengths covered in the respective distance CL shown in Fig. 5) of both end portions of the thin film .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Dinan et al. [U.S. Patent No. 6507456].
Regarding claim 4, Ohkubo discloses the instant claimed invention discussed above except for the thin film conductor layer has a stacking structure composed of a plurality of layers.
Dinan discloses thin film conductor layer (e.g., 114, column 4, lines 50-53) has a stacking structure composed of a plurality of layers (e.g., first layer is tantalum, second is copper layer).

Regarding claim 5, Dinan discloses the plurality of layers (e.g., 114, column 4, lines 50-53) have the same line width as each other.

Claims 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Smeys et al. [U.S. Pub. No. 2011/0310579 A1].
Regarding claim 10, Ohkubo discloses the instant claimed invention discussed above except for an entire lower portion of the first opening is filled with the thin film conductor layer.
Smeys discloses an entire lower portion of first opening (e.g., area where coil conductor 126 is located, Paragraph 0017, Fig. 9B) is filled with thin film conductor layer (e.g., 130, Paragraph 0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an entire lower portion of first opening where coil conductor is, be filled with thin film conductor layer as taught by Smeys to the first opening in the inductor structure of Ohkubo to provide the device with an improved coil adhesion.

Smeys discloses an edge formed between a side surface of insulator (e.g., portions of 140 on both sides of coil conductor 126, Fig. 9) and a surface of support member 122 is entirely filled with the thin film conductor layer 130 and the coil pattern 126 thereon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an edge formed between a side surface of the insulator and a surface of the support member entirely filled with thin film conductor layer and the coil as taught by Smeys to the coil and thin film conductor layer of Ohkubo to ensure maximum contact and adhesion between the coil and the thin film layer for a reliable inductor structure.
Regarding claim 14, Ohkubo discloses the instant claimed invention discussed above except for a first width of a lower surface of the thin film conductor layer in contact with the support member is wider than a second width of the opening in which the thin film conductor layer is located.
Smeys discloses a first width of a lower surface of thin film conductor layer 130 in contact with support member 122 is wider than a second width of the opening (e.g., upper opening between adjacent portions of insulator 140) in which the thin film conductor layer 130 is located (see Figure 9).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. [U.S. Patent No. 10559417] in view of Ohkubo et al. [JP 2017017139 A].
Regarding claim 12, Ohkubo ‘417 discloses the instant claimed invention discussed above except for a width of the insulator increases in a direction toward the support member.
Ohkubo JP’139 discloses a width of insulator (e.g., 18, Abstract, Fig. 5) increases in a direction toward the support member 11 (e.g., lower width d2” of insulator 18 as shown in Figure 5 is wider that the upper width d2’, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have width of the insulator increases in a direction toward the support member as taught by JP’139 to the insulator of Ohkubo ‘417 to improve the strength of the resin wall. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.B/           Examiner, Art Unit 2837                        
                                                                                                                                                                     /Alexander Talpalatski/Primary Examiner, Art Unit 2837